 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF NEW YORK
AFFIDAVIT OF SERVICE e1L36b2*
Civil Action no: 1:23-ev-01125-NGG-CLP
Date Index Number Purchased: 03/03/2021
Plaintifi(s}: TLUMINADA ORTEGA
Defendant(s): CHAMPAGNE ROOM BR, INC D/B/A DRAFT BARN D/B/A END ZGNE SPORTS
BAR & LOUNGE, ET AL
STATE OF NEW YORK

COUNTY OF ALBANY $8.1

Daniel O'Leary, being duly sworn, deposes and says: that the deponent is not a party to this action, is over 18 years of
age and resides in the State of New York.

That on 03/04/2021 at 3:24 PM, at the office of the Secretary of State of the State of New York in the City of Albany,
NY, deponent served the within SUMMONS IN A CIVIL ACTION, PROOF OF SERVICE, COMPLAINT, AND
CIVIL COVER SHEET upon CHAMPAGNE ROOM BE, INC D/B/A DRAFT BARN D/B/A END ZONE
SPORTS BAR & LOUNGE at One Commerce Plaza, 99 Washington Avenue, Albany, NY 12231,

Defendant/respondent in this action by delivering and leaving with NANCY DOUGHERTY, authorized agent in the
office of the Secretary of State of the State of New York, One Commerce Plaza, 99 Washington Ave., Albany, NY
12231-0001, two (2) true copies thereof and that at the time of making such service , deponent paid said Secretary of
State a fee of $40.00. That said service was made pursuant to Section 306 of the Business Corporation Law.

Deponent further says that the person so served was known as aforesaid to be an authorized agent in the office of the
Secretary of State of the State of New York duly authorized to accept such service on the behalf of said
defendant/respondent.

Deponent further states that the person actually served 1s described as follows :

 

Sex Color of skin/race Color of hair Age ,~|Height Weight
Female [White Black 57-56 SFidin-SEt8in 1131-160 tbs

Other Features:

 

 

 

 

 

 

 

 

 

 

    
  
  

 

i

Documents were properly endorsed with index number and date of fling.

Sworn to and subscribed before me on 03/08/2021 x /

Peter Feldny
O 14 Maljiyh
a Suite F0p
y

 
 
 

  

woty Public

i} Daniel O'Leary

Notary Public, State of NY

No. G10L6293343

Qualified in Schenectady County
— expires |Z/99/202 1

“Kristen Smith
Jotary Public, State of NY
No.O1SM6357988
Qualified in Albany County
Commission expires 05/01/2021

[ ] Kerry Gunner

Notary Public, State of NY

No, O1GUS5038720

Qualified in Albany County
Commission expires 02/06/2023
